Filed 2/16/22 Bracken v. Equinox Holdings CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


SUSAN BRACKEN,                                              B304083

         Plaintiff and Appellant,                           (Los Angeles County
                                                            Super. Ct. No. BC673140)
         v.

EQUINOX HOLDINGS, INC.
et al.,

         Defendants and
         Respondents.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, David Sotelo, Judge. Affirmed.
      Taylor & Ring, John C. Taylor; Esner, Chang & Boyer,
Holly N. Boyer, Shea S. Murphy, Kevin K. Nguyen; Brock &
Gonzales, Timothy J. Gonzales and Donald Aaron Brock for
Plaintiff and Appellant.
      Jackson Lewis, Thomas G. Mackey, Henry L. Sanchez,
Dorothy L. Black and Dylan B. Carp for Defendant and
Respondent Equinox Holdings, Inc.
      Lewis Brisbois Bisgaard & Smith, Lann G. McIntyre,
Melissa T. Daugherty, Kerri R. Lutfey and Ashleigh R. Kasper for
Defendant and Respondent Merek Mallard.
                _______________________________

       Susan Bracken, a former Pilates instructor at Equinox
Holdings, Inc.’s fitness facility in West Hollywood, sued Equinox
and Derek Mallard, a former massage therapist and fellow
employee, alleging Mallard had sexually assaulted her during a
massage and Equinox had wrongfully terminated her while she
was on medical leave following the assault. A jury found in favor
of both Mallard and Equinox, concluding in a special verdict that
Mallard had not subjected Bracken to unwanted sexually
harassing conduct (by a vote of 10 to two) and, although Equinox
was aware Bracken suffered a disability that limited her ability
to work, Bracken was not able to perform essential job duties
with reasonable accommodations for her disability (by a vote of
11 to one).
       On appeal Bracken challenges two sets of evidentiary
rulings by the trial court. First, she argues the court erred in
denying her motion in limine and allowing Mallard and Equinox
to introduce evidence concerning the Los Angeles Sheriff’s
Department’s criminal investigation of Mallard’s alleged sexual
assault of Bracken and the fact Mallard was not arrested or
charged with a crime. Second, she contends the court erred in
excluding the testimony of other women who had been victims of
sexually inappropriate massages by Mallard (“me too” evidence).




                                2
Because those evidentiary rulings did not constitute a prejudicial
abuse of the trial court’s broad discretion, we affirm the
judgment. (See People v. Young (2019) 7 Cal.5th 905, 931
[appellate court reviews a trial court’s decision to admit or
exclude evidence for abuse of discretion; a ruling “‘“will not be
disturbed unless there is a showing that the trial court acted in
an arbitrary, capricious, or absurd manner resulting in a
miscarriage of justice”’”].)
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Bracken’s “Trade Services” Relationship with Mallard
         and the September 3, 2016 Massage
       Bracken became a Pilates instructor at Equinox in
West Hollywood in 2014. Mallard had worked as a massage
therapist at the West Hollywood club since 2012, specializing in
deep tissue sports massage.
       Equinox had a policy encouraging employees to trade
services with each other. For example, a personal trainer would
work with a massage therapist and receive a free massage in
return. The two employees could then refer clients to each other
based on their personal experiences. Because Bracken was
interested in trading services with a massage therapist who
specialized in deep tissue sports massages, her manager directed
her to Mallard. Mallard massaged Bracken between 25 and 50
times without incident. She referred a number of her clients to
him, calling him a great therapist.
       Mallard gave Bracken a two-hour massage on Saturday
afternoon, September 3, 2016. As described by Bracken in her
trial testimony, she undressed, lay on her back on the massage
table and placed covering sheets over herself, all as she had done
in the past. Mallard, who began by working on Bracken’s neck,




                                3
was rougher and harder than in the past. Bracken said he was
hurting her, and Mallard responded that she was really tense
and he needed to work the tension out.
      Mallard then began massaging Bracken’s breasts toward
the nipples. Bracken thought it strange because Mallard had not
previously massaged this area, but she assumed it was because
she was tense. Mallard then rubbed Bracken’s nipples,
massaging her breasts in a circular pattern. Bracken questioned
Mallard, who said not everyone did this because “not everybody
knows what it takes to release the pec muscles.”
      As the massage continued, Mallard inappropriately touched
Bracken in a variety of ways, including moving his finger on the
rim of her anus, then digitally penetrating her anus and her
vagina, and pushing his erect penis into her hand while gyrating
and moaning as he rubbed her vagina. Bracken described herself
as in disbelief, feeling powerless. She pretended to be sleeping
while the assault continued and then feigned waking up.
According to Bracken, Mallard said he had had a crush on her for
a long time, explaining he did not give two-hour massages to
everyone. When Mallard left the room, Bracken dressed and left.
Because she wanted to pretend the assault had not occurred, she
sent Mallard a thank you text.
      2. Bracken’s Reports of Sexual Abuse
      The day after the massage Bracken handwrote a two-page
description of the incident, stating Mallard (who she indicated
smelled of pot) had touched her vagina during the massage. That
evening Bracken reported the assault to her supervisor (and
friend), Shana Klimeczko, explaining that Mallard had rubbed
her breasts and vagina during the massage. According to
Bracken, Klimeczko told her there had been other complaints




                               4
about the nature of Mallard’s massages. Klimeczko testified it
was Bracken who told her other women had complained, and she
(Klimeczko) was unaware of any Equinox employee or member
other than Bracken who expressed concerns about a massage by
Mallard.
      Klimeczko reported the incident to Equinox’s assistant
general manager, Maureen Rounds. Rounds and Klimeczko
called Equinox’s human resources department. Emerson
Figueroa, Equinox’s senior regional director of human resources,
began an investigation.
      On Tuesday, September 6, 2016, Bracken, with assistance
from a friend, prepared a typed description of the massage,
described as a “letter to HR.” The document stated Mallard had
massaged her breasts including her nipples, massaged her vagina
and pressed his erect penis into her body and hand.
      Also on September 6, 2016 Figueroa called Bracken as he
began his investigation of the incident. Bracken told him she did
not want to discuss the matter in detail at that time but would
provide a written statement. Bracken wrote a five-page letter
describing the September 3, 2016 massage and sent it to
Figueroa.
      Immediately after receiving Bracken’s letter Figueroa
suspended Mallard. Figueroa called Bracken on September 7,
2016 and told her he had suspended Mallard and would be in
contact with her as his investigation progressed. During the call
Bracken told Figueroa she was not comfortable returning to work
because she was afraid Mallard might confront her in the parking
garage. Figueroa testified he offered to arrange for her to be
escorted between her car and the club; Bracken testified Figueroa




                                5
told her it was not responsible for her safety in the parking
structure.
      Equinox terminated Mallard’s employment on September 9,
2016. Figueroa notified Bracken of the company’s action.
According to Figueroa, following Mallard’s termination, Bracken
was unwilling to communicate with him or assist in the
investigation of her charges.
      3. The Sheriff’s Department’s Investigation
       On September 8, 2016 Bracken, accompanied by her
boyfriend, reported Mallard’s sexual assault to the Los Angeles
County Sheriff’s Department at the West Hollywood station. The
initial report was taken by two patrol deputies. Bracken gave
them the five-page description she had prepared and sent to
Figueroa. The incident report prepared by the deputies stated
Bracken had explained she did not call for help during the
massage because she felt frozen and could not move and had not
reported the assault the day it happened because she was
ashamed, embarrassed and unsure of what to do. The report also
indicated Bracken was offered an emergency protective order,
which she declined, saying she would inquire about it on her own
at a later date.1
       Bracken’s case was assigned to Detective Margarita Parra.2
On September 19, 2016 Detective Parra spoke with Bracken by

1    Bracken testified at trial that she had not been offered an
emergency protective order by the deputies.
2     In her written description of the assault Bracken had
stated she was not sure whether Mallard had inserted his finger
inside her anus, although she stated, “I do not believe that he
ever did.” Because Bracken had not alleged penetration, the case
was not assigned to the special victims bureau.



                                6
telephone and asked her to come to the station for
Detective Parra to interview her and record her statement, to
identify Mallard from a photographic lineup and to make a
pretext call to Mallard in which Bracken would attempt to induce
him to admit wrongdoing. Bracken told Detective Parra she was
uncomfortable with the idea of the pretext call. Detective Parra
testified she told Bracken she did not need to make the call, but it
was still important for her to come to the station for a recorded
statement and identification of Mallard. Bracken made an
appointment to come to the station the following day.
       Bracken did not keep the appointment. Detective Parra
called her, but Bracken did not return the call. A few days later,
when Bracken called and spoke to a sergeant about the status of
the case, she was informed Detective Parra could not proceed
with the investigation unless she could speak with Bracken. A
new appointment was scheduled. Bracken again did not keep it.
In a phone conversation several days later Bracken, who testified
she understood the pretext call was a requirement, again told
Detective Parra she was uncomfortable making such a call.
According to Detective Parra, she explained the pretext call was
not necessary, but it was essential that Bracken come to the
station to discuss her allegations and to identify Mallard. A third
appointment was scheduled. Bracken yet again failed to keep it.
Several follow-up phone calls by Detective Parra to Bracken were
unreturned. During this period Detective Parra spoke to
Mallard, who denied he had touched Bracken inappropriately.
On January 14, 2017 Detective Parra closed the case.
Detective Parra testified she closed the case because of Bracken’s
failure to cooperate, not based on an assessment of Bracken’s or
Mallard’s credibility.




                                 7
       4. Bracken’s Medical Leave and Termination
       Based on a note from Bracken’s treating psychologist,
Dr. Elena Konstat, that Bracken was temporarily totally
disabled, Bracken was placed on medical leave starting
September 5, 2016. The leave period was extended several times,
eventually to June 12, 2017. Bracken did not return to work
after her authorized leave expired.
       On July 24, 2017 Equinox notified Bracken she would be
deemed to have voluntarily resigned if she did not return to work
by July 31, 2017. On July 26, 2017 Dr. Konstat emailed Equinox
that Bracken was still temporarily totally disabled until
August 28, 2017. Dr. Konstat did not indicate that Bracken
would be able to return to work at that time. Also on July 26 and
again on July 27, 2017 Bracken emailed Equinox that she would
like to return to work at some point. She did not provide any
estimate as to when she would be able to do so. Equinox
terminated Bracken’s employment on July 27, 2017.
       5. Bracken’s Lawsuit
       Bracken (using the pseudonym Jane Doe) sued Mallard and
Equinox on August 21, 2017 for sexual harassment in violation of
California’s Fair Employment and Housing Act (FEHA) (Gov.
Code, § 12900 et seq.). The complaint alleged a second cause of
action against both Mallard and Equinox for sexual assault,
battery and ratification, and additional causes of action against
Equinox for disability discrimination, failure to accommodate,
failure to engage in the interactive process, retaliation and
failure to investigate and prevent discrimination, harassment
and retaliation, all in violation of FEHA, as well as several Labor
Code violations and wrongful termination in violation of public
policy. During trial Bracken dismissed her causes of action for




                                 8
assault, retaliation and violations of the Labor Code and
subsequently dismissed her claim for punitive damages against
Mallard.
      6. Motions in Limine
         a. Bracken’s motion in limine no. 8
      Bracken moved in limine to exclude evidence that Mallard
had not been arrested or criminally charged, arguing the
information was not relevant and reference to those facts would
be confusing to the jury and unduly prejudicial to Bracken within
the meaning of Evidence Code section 352.3 The trial court
deferred ruling on the motion until trial, but ultimately denied it,
reasoning Bracken’s failure to cooperate with Detective Parra
was properly admitted on the issue of Bracken’s credibility. The
court made clear, however, that the detective would not be
permitted to testify regarding her evaluation of the credibility of
any witness. And at Bracken’s request the court instructed the
jury with special jury instruction 10, “You have heard the
testimony that Los Angeles County Sheriff Department’s
criminal investigation into Derek Mallard was closed as a result
of Susan Bracken’s failure to cooperate with the criminal
investigation. [¶] This fact is not to be considered by you in
determining whether Derek Mallard sexually harassed Susan
Bracken.”
          b. Equinox’s motion in limine no. 4 and Mallard’s
              motion in limine no. 1
      Equinox and Mallard moved in limine to exclude testimony
of other incidents of inappropriate massages by Mallard,


3     Statutory references are to this code unless otherwise
stated.



                                 9
contending it would constitute inadmissible propensity evidence
under section 1101, subdivision (a), and, even if otherwise
admissible as evidence of a common plan or intent within the
meaning of section 1101, subdivision (b),4 would be unduly
prejudicial and should be excluded under section 352.
            i. The proffered testimony
      At a pretrial deposition Breeze Giannasio testified her first
massage with Mallard was great but he progressively initiated
unwanted physical contact. He began deeply massaging her
buttocks, spread her “butt cheeks,” touched close to her anus and
“brushed” her labia during a massage, although she
acknowledged he had not massaged or touched her genitalia. She
also wondered whether his penis may have brushed against her
body. According to Giannasio, it felt as if Mallard was
“grooming” her by pushing “the limit a little bit to see if there
was a reaction.”
      Cathleen Waters testified she felt her vagina had been
exposed after Mallard moved a body part during a massage and
believed Mallard had grazed her breasts and vagina, although
she could not be sure about the physical contact. Waters believed
Mallard’s comments about her body during the massage were
inappropriate. Waters subsequently informed an Equinox
manager in New York about this “creepy” massage.


4      In her opposition to the motions in limine Bracken argued,
in light of Mallard’s denial of any inappropriate touching,
evidence of other victims was admissible under section 1101,
subdivision (b), to show “Mallard had motive and intent to
sexually assault women, that he had an opportunity and plan to
do so while giving them massages at Defendant’s workplace, and
that it was not accident or mistake that he abused Plaintiff.”



                                10
      Meredith Steele testified that it felt to her like Mallard was
testing the boundaries during massages. Because Mallard made
comments about her body she believed were inappropriate, she
stopped seeing him for massages.
      Klimeczko also testified about a questionable massage that
had occurred in 2014 when she visited Mallard for a massage
involving the adductor muscle on her inner thigh. As Mallard
moved higher into Klimeczko’s pelvic area, Klimeczko used her
hand to block Mallard from getting closer to her vagina and
moved Mallard’s hand away. Klimeczko left the massage feeling
violated and never returned to Mallard for a massage. Klimeczko
spoke with a club manager, asking whether what had happened
was normal. The manager responded that it sounded normal,
stating Mallard “gets really in there,” which Klimeczko testified
she understood to refer to deep tissue generally.
             ii. The trial court’s ruling granting the motions in
                 substantial part
       The trial court granted the motions in part based on
sections 1101 and 352. The court ruled Waters and Klimeczko
could testify for the limited purpose of showing notice to Equinox
of prior complaints about Mallard, but not to determine whether
Mallard had assaulted Bracken. Similarly, the court allowed
testimony by a former Equinox manager that another employee,
Mariah Symphony, reported what may have been inappropriate
touching by Mallard for purposes of notice to Equinox. The court
excluded the testimony of Steele and Giannasio concerning
inappropriate touching and comments.
      7. Trial and Verdict
      During the two-week jury trial Bracken testified in detail
concerning Mallard’s sexual assault and her response, both




                                 11
during the massage and afterward. She also testified, when she
reported the assault to Klimeczko, Klimeczko responded that
Mallard had done that before, to Klimeczko and to other
employees and clients. Klimeczko, who was still employed by
Equinox, disputed aspects of Bracken’s testimony and minimized
the significance of her own uncomfortable massage with Mallard.
       Mallard denied he had done anything inappropriate during
the massage and told the jury he had not been arrested or
charged with a crime. Detective Parra testified concerning her
investigation and Bracken’s failure to cooperate. Figueroa
testified about his attempts to investigate Bracken’s charges and
Bracken’s limited assistance in that effort.
       Defending against Bracken’s claims Equinox and Mallard
emphasized what they characterized as Bracken’s differing
accounts of Mallard’s inappropriate massage, pointing out that
she added increasingly egregious details of the assault with each
iteration: Her original handwritten summary referred to Mallard
touching her vagina; by the time of trial she testified Mallard
digitally penetrated her anus and vagina and gyrated with his
erect penis in her hand.
       An additional theme of the defense case was that Bracken
may have simply imagined that she had been assaulted while in
a trance-like state during the massage. Bracken’s expert
psychologist, Dr. Anthony Reading, admitted during cross-
examination that Bracken’s test scores raised a concern that she
was exaggerating; and Equinox’s expert forensic psychologist,
who had examined Bracken, testified Bracken was an “unreliable
historian.”
       Dr. Reading also reported Bracken had told him she felt
disconnected or dissociated during the massage, as if she were




                               12
observing it, and Dr. Reading explained Bracken had dissociative
experiences as a coping method because of past traumatic events.
Dr. Konstat confirmed that Bracken had dissociative experiences,
meaning she felt outside her body. Dr. Konstat acknowledged
that during dissociative experiences an individual may believe
that something that is not real is real. Equinox’s expert similarly
testified that during the September 3 massage Bracken may have
had a hypnopompic or dreamlike episode in which she perceived
things happened to her that did not really happen.
       The jury returned a special verdict in favor of Mallard and
Equinox. As to the FEHA cause of action for sexual harassment,
by a vote of 10 to two the jury answered “no” to the first question,
“Did Derek Mallard subject Susan Bracken to unwanted
harassing conduct?” The form instructed the jury to skip to the
questions on disability discrimination. There, by a vote of 11 to
one the jury answered “yes” to the question, “Did Equinox know
that Susan Bracken had a disability that limited her ability to
work?” and “no” (also by a vote of 11 to one) to the question, “Was
Susan Bracken able to perform the essential job duties with
reasonable accommodation for her disability?” The verdict form
instructed the jury to ignore the remaining questions in light of
its “no” answers.5

5      On appeal Bracken does not separately challenge the
judgment in favor of Equinox on her disability and
accommodation claims, arguing only, if this court reverses the
verdict on her sexual harassment claim, we should also reverse
as to those claims because the jury, which declined to find sexual
harassment, obviously did not decide Bracken’s mental disability
had been caused by Mallard’s assault. Equinox responds that the
cause of Bracken’s disability is not significant in light of the
finding her disability prevented her from performing essential job


                                 13
     Judgment was entered in favor of Mallard and Equinox on
January 6, 2020. Bracken filed a timely notice of appeal.
                          DISCUSSION
       1. Standard of Review
       “No evidence is admissible except relevant evidence.”
(§ 350; see People v. Melendez (2016) 2 Cal.5th 1, 23.) Evidence is
relevant, including evidence concerning the credibility of a
witness, if it has “any tendency in reason to prove or disprove any
disputed fact that is of consequence to the determination of the
action.” (§ 210; see People v. Benavides (2005) 35 Cal.4th 69, 90
[“[t]he test of relevance is whether the evidence ‘tends “logically,
naturally, and by reasonable inference” to establish material
facts such as identity, intent, or motive’”].)
       An appellate court reviews the trial court’s decision to
admit or exclude evidence for abuse of discretion (People v.
Dworak (2021) 11 Cal.5th 881, 895), including a ruling on
whether the proffered evidence is relevant. (People v. Duong
(2020) 10 Cal.5th 36, 64-65; see People v. Williams (2008)
43 Cal.4th 584, 634 [“[t]he trial court has considerable discretion
in determining the relevance of evidence”]; see also Pannu v.
Land Rover North America, Inc. (2011) 191 Cal.App.4th 1298,
1317 [“[t]rial court rulings on the admissibility of evidence,
whether in limine or during trial, are generally reviewed for
abuse of discretion”].)
       Even if evidence is otherwise admissible, the trial court has
discretion to exclude it under section 352 “if its probative value is

functions even with reasonable accommodations. Although
Equinox appears to have the better argument, we do not decide
the issue because we reject Bracken’s challenge to the trial
court’s evidentiary rulings.



                                 14
substantially outweighed by the probability that its admission
will (a) necessitate undue consumption of time or (b) create a
substantial danger of undue prejudice, of confusing the issues, or
of misleading the jury.” “As a reviewing court, we accord
deference to a trial court’s determination that the probative value
of a particular piece of evidence outweighs any danger of
prejudice.” (People v. Dworak, supra, 11 Cal.5th at pp. 899-900;
see People v. Miles (2020) 9 Cal.5th 513, 587, 587-588 [“We will
not disturb a trial court’s exercise of discretion under Evidence
Code section 352 except on a showing that the court exercised its
discretion in an arbitrary, capricious or patently absurd manner
that resulted in a manifest miscarriage of justice”; internal
quotation marks omitted].)
       A verdict may be set aside or a judgment reversed for the
erroneous admission or exclusion of evidence only if the error
resulted in a “miscarriage of justice” (Evid. Code, §§ 353, subd. (b)
[erroneous admission of evidence], 354 [erroneous exclusion of
evidence])—“that is, that a different result would have been
probable if the error had not occurred.” (Zuniga v. Alexandria
Care Center, LLC (2021) 67 Cal.App.5th 871, 888; accord, Zhou v.
Unisource Worldwide (2007) 157 Cal.App.4th 1471, 1480; see
Code Civ. Proc., § 475 [“[n]o judgment, decision, or decree shall be
reversed or affected by reason of any error, ruling, instruction, or
defect, unless it shall appear from the record that such error,
ruling, instruction, or defect was prejudicial, and also that by
reason of such error, ruling, instruction, or defect, the said party
complaining or appealing sustained and suffered substantial
injury, and that a different result would have been probable if
such error, ruling, instruction, or defect had not occurred or
existed”].)




                                 15
      2. The Trial Court’s Admission of Evidence Concerning the
         Sheriff’s Department’s Investigation and the Fact
         Mallard Was Not Arrested or Charged with a Crime Did
         Not Constitute a Prejudicial Abuse of Discretion
       Evidence of the actions of the alleged victim of a sexual
offense that is arguably inconsistent with the conduct of someone
who has been assaulted is relevant to an assessment of the
credibility of the charge of abuse. (See People v. Brown (1994)
8 Cal.4th 746, 761 [“when the victim of an alleged sexual offense
did not make a prompt complaint but instead disclosed the
alleged incident only some time later, evidence of the fact and
circumstances surrounding the delayed complaint also may be
relevant to the jury’s evaluation of the likelihood that the offense
did or did not occur”]; Jennifer K. v. Shane K. (2020)
47 Cal.App.5th 558, 585 [“[w]hile absence of a prompt complaint
is not a reliable indicator that an alleged sexual assault did not
occur, the circumstances surrounding a delayed complaint may
be relevant in evaluating the likelihood that the assault
occurred”]; see generally § 780 [“[e]xcept as otherwise provided by
statute, the court or jury may consider in determining the
credibility of a witness any matter that has any tendency in
reason to prove or disprove the truthfulness of his testimony at
the hearing”].)
       Indeed, the relevance, as well as the potential misuse, of
evidence of a victim’s post-sexual-attack conduct is the lesson of
the substantial body of case law approving expert testimony
concerning rape trauma syndrome to rehabilitate the credibility
of the complaining witness following an argument her behavior
after the assault—such as a delay in reporting it—was
inconsistent with her claim of having been raped. (See, e.g.,
People v. Coffman and Marlow (2004) 34 Cal.4th 1, 82; People v.



                                 16
Jones (2013) 57 Cal.4th 899, 945 [“[s]uch psychological evidence
. . . may explain why some rape victims delay reporting the crime,
or even recant an accusation, and thus ‘may play a particularly
useful role by disabusing the jury of some widely held
misconceptions about rape and rape victims, so that it may
evaluate the evidence free of the constraints of popular myths’”];
CALCRIM No. 1192.)
       Here, it was well within the trial court’s discretion to find
the evidence of Bracken’s several days’ delay in reporting
Mallard’s sexual assault to law enforcement, the content of the
report to the extent it differed from her initial handwritten
summary or her trial testimony (excluding, for example, any
claim of digital penetration), her decision not to obtain an
emergency protective order although stating she was afraid of
Mallard and her subsequent unwillingness to be interviewed by
Detective Parra or otherwise cooperate in the criminal
investigation was relevant and admissible to assist the jury in its
assessment of the credibility of Bracken’s allegations. That
Detective Parra told Bracken she could not proceed—that the
investigation would have to be closed—if Bracken did not come to
the station for an interview and to identify Mallard as her
assailant reinforced the potential significance of Bracken’s
decision not to do so.
       In permitting evidence concerning the criminal
investigation, the trial court properly recognized that Bracken’s
reluctance to assist Detective Parra could have been attributable
to factors unrelated to Bracken’s credibility, indicating that
Bracken’s counsel should “come up with a game plan that might
explain and give an understanding of that.” Although Bracken’s
counsel elected not to present expert testimony concerning the




                                17
reasons an abuse victim may be reluctant to cooperate with law
enforcement, he did exactly what the court suggested: Bracken
in her direct testimony explained her concern about the pretext
phone call and her belief that, if she was unwilling to make such
a call, any further participation in the investigation would be
futile. And Detective Parra testified sexual assault victims often
find it difficult to come forward and to talk to law enforcement
officers and clearly acknowledged she did not evaluate Bracken’s
credibility (or Mallard’s) and did not close the case because of an
assessment whether a sexual assault had actually occurred.
       To be sure, Bracken is correct, when viewed in isolation
from the reason the criminal investigation was terminated, the
fact Mallard was not arrested or charged with a crime was not
relevant to an assessment of Bracken’s credibility. But it was not
unreasonable—that is, not an abuse of discretion by the trial
court—to permit testimony to explain that closing the case meant
no charges were filed, underscoring the seriousness of Bracken’s
decision not to be interviewed. Moreover, any possible prejudice
from this aspect of the evidence was addressed by the court’s
special instruction that the testimony the criminal investigation
was closed as a result of Bracken’s failure to cooperate was not to
be considered in determining whether Mallard sexually harassed
Bracken. We presume the jury followed the trial court’s
instructions. (Cassim v. Allstate Ins. Co. (2004) 33 Cal.4th 780,
803-804 [“[a]bsent some contrary indication in the record, we
presume the jury follows its instructions [citations] ‘and that its
verdict reflects the legal limitations those instructions imposed’”];
see People v. Yeoman (2003) 31 Cal.4th 93, 139 [“the presumption
that jurors understand and follow instructions [is] ‘[t]he crucial




                                 18
assumption underlying our constitutional system of trial by
jury’”].)
       Bracken’s discussion of cases holding that lay opinion about
the veracity of another’s statements is inadmissible (e.g., People
v. Melton (1988) 44 Cal.3d 713) and that acquittal in a criminal
case is not admissible in a civil action to prove the innocence of
the accused (e.g., Gibson v. Gibson (1971) 15 Cal.App.3d 943)
misses the point that it was a permissible inference (if by no
means the only reasonable inference) from Bracken’s post-
massage conduct (changing narratives describing the details of
the incident; refusing to be interviewed by law enforcement;
declining an emergency protective order) that her charge of
sexual abuse was not credible. Similarly misplaced is Bracken’s
reliance on the Supreme Court’s decisions in People v. Rundle
(2008) 43 Cal.4th 76 and People v. Babbitt (1988) 45 Cal.3d 660
affirming trial court rulings excluding evidence because the
offering party (a criminal defendant) had failed to establish
preliminary facts necessary for the evidence to be relevant (in
Rundle, that a list of names was a record of the victim’s sexual
partners; in Babbitt, that violent programming had been on
television and viewed by the defendant on the night of the
murder). Again, although Bracken’s conduct certainly did not
prove her allegations against Mallard were false, the inference
could be drawn from that conduct that they may have been.6

6     Separate from the very different nature of the evidence
proffered in People v. Rundle, supra, 43 Cal.4th 76 and People v.
Babbitt, supra, 45 Cal.3d 660, and the evidence at issue here,
Bracken’s analysis of Rundle and Babbitt fails to recognize that a
decision to uphold a trial court’s exclusion of evidence does not
necessarily indicate whether it would have been an abuse of
discretion to admit that same evidence. A trial court’s discretion


                                19
       Finally, there is no merit to Bracken’s contention the trial
court abused its discretion by not excluding evidence of the
criminal investigation and its closure due to her lack of
cooperation under section 352 because its probative value was
substantially outweighed by undue prejudice to Bracken. Of
course the evidence was damaging to Bracken’s case, but it was
not prejudicial in the sense contemplated by section 352:
“‘“Prejudice for purposes of Evidence Code section 352 means
evidence that tends to evoke an emotional bias against the
defendant with very little effect on issues, not evidence that is
probative of a defendant’s guilt.”’” (People v. Gonzalez (2021)
12 Cal.5th 367, 409; accord, People v. Cortez (2016) 63 Cal.4th
101, 128-129 [“[E]vidence is subject to exclusion under Evidence
Code section 352 on the basis of prejudice only ‘“when it is of such
nature as to inflame the emotions of the jury, motivating them to
use the information, not to logically evaluate the point upon
which it is relevant, but to reward or punish one side because of
the jurors’ emotional reaction. In such a circumstance, the
evidence is unduly prejudicial because of the substantial
likelihood the jury will use it for an illegitimate purpose”’”].)
       Winfred D. v. Michelin North America, Inc. (2008)
165 Cal.App.4th 1011, discussed at some length by Bracken,
illustrates the type of evidence properly excluded for undue
prejudice under section 352. The lawsuit concerned a tire
manufacturer’s liability for plaintiff’s severe brain injury caused
when a tire on his rented cargo van delaminated and the van
rolled over. (Id. at p. 1014.) The manufacturer’s defense was the
accident was caused by plaintiff overloading the vehicle, not a

in ruling on evidence is broad enough for either ruling in many
cases to be affirmed on appeal.



                                 20
defective tire. (Id. at p. 1027.) After initially granting a motion
in limine, the trial court admitted evidence (over objection) of
plaintiff’s simultaneous marriage to two women while having an
extramarital affair with a third to rebut his counsel’s opening
statement that plaintiff had been “living the American dream”
before the accident and as relevant to issues of credibility and
liability. The court of appeal reversed, questioning the relevance
of the intimate details of plaintiff’s private life to any issue in the
case and holding, to the extent arguably relevant to the cause of
the accident (the defendant had argued the plaintiff overloaded
the van because he needed to make more money to support two
families), the evidence should have been excluded as unduly
prejudicial under section 352. (Winfred D., at p. 1014.) The
evidence, the court reasoned, “permitted Michelin to parade
Winfred’s illicit, intimate conduct before the jury—smearing his
character and inflaming the jury.” (Id. at p. 1040.)
       We certainly agree with the analysis and holding in
Winfred D. But that case provides no support for Bracken’s
section 352 challenge to the trial court’s evidentiary ruling. The
evidence of the criminal investigation, including Bracken’s initial
interactions with the patrol deputies and Detective Parra, and
Detective Parra’s testimony regarding her efforts to obtain
Bracken’s cooperation were not inflammatory and did not reveal
unrelated details of Bracken’s private life. While Equinox and
Mallard did use that evidence to contest Bracken’s credibility,
they did not seek to sully her character beyond the legitimate
confines of credibility evidence. There was no prejudicial abuse of
discretion.




                                  21
      3. The Trial Court’s Limitations on Testimony from Other
         Mallard Massage Clients Did Not Constitute a
         Prejudicial Abuse of Discretion
         a. Evidence Code section 1101 and the rule excluding
            propensity evidence
       “Evidence Code section 1101, subdivision (a) sets forth the
‘“strongly entrenched’” rule that propensity evidence is not
admissible to prove a defendant’s conduct on a specific occasion.”
(People v. Jackson (2016) 1 Cal.5th 269, 299; see People v. Ewoldt
(1994) 7 Cal.4th 380, 393 (Ewoldt) [section 1101, subdivision (a),
“prohibits admission of evidence of a person’s character, including
evidence of character in the form of specific instances of
uncharged misconduct, to prove the conduct of that person on a
specified occasion”].) Such evidence is not excluded because it is
irrelevant. “‘“[O]n the contrary, it is said to weigh too much with
the jury and to so overpersuade them as to prejudge one with a
bad general record and deny him a fair opportunity to defend
against a particular charge”’” (Jackson, at p. 300.)7

7     Section 1108 provides, in a criminal action in which the
defendant is accused of a sexual offense, evidence of the
defendant’s commission of another sexual offense is not made
inadmissible by section 1101 if the evidence is not inadmissible
pursuant to section 352. Section 1109 contains similar provisions
permitting the introduction of propensity evidence in criminal
actions involving charges of domestic violence, elder abuse and
child abuse. (See generally People v. Falsetta (1999) 21 Cal.4th
903, 916-917 [upholding constitutionality of section 1108
notwithstanding general rule that propensity evidence is unduly
prejudicial, emphasizing that trial court’s obligation to consider
whether to admit the evidence under section 352 ensures
admission of uncharged sexual offenses will not result in a
fundamentally unfair trial].)



                                22
       Section 1101, subdivision (b), however, clarifies this rule
“‘does not prohibit admission of evidence of uncharged
misconduct when such evidence is relevant to establish some fact
other than the person’s character or disposition,’ such as identity,
common plan or intent,” provided the charged and uncharged
offenses are sufficiently similar to support a rational inference of
those facts or of some other fact unrelated to the defendant’s
propensity to commit the charged offenses. (People v. Edwards
(2013) 57 Cal.4th 658, 711; accord, People v. Jones, supra,
57 Cal.4th at p. 930.)
       The degree of similarity necessary to support admissibility
under section 1101, subdivision (b), “depends on the purpose for
which the evidence was presented.” (People v. Jones (2011)
51 Cal.4th 346, 371.) The least degree of similarity between the
uncharged act and the charged offense is required to support a
rational inference of intent; a greater degree of similarity is
required for common design or plan; and the greatest degree of
similarity is required for identity. (People v. Rogers (2013)
57 Cal.4th 296, 326; People v. Edwards, supra, 57 Cal.4th at
p. 711.)
       “In order to be admissible to prove intent, the uncharged
misconduct must be sufficiently similar to support the inference
that the defendant ‘“probably harbor[ed] the same intent in each
instance.”’” (Ewoldt, supra, 7 Cal.4th at p. 402; accord, People v.
Carter (2005) 36 Cal.4th 1114, 1149.) “‘[T]he recurrence of a
similar result . . . tends (increasingly with each instance) to
negative accident or inadvertence or self-defense or good faith or
other innocent mental state, and tends to establish (provisionally,
at least, though not certainly) the presence of the normal, i.e.,
criminal, intent accompanying such an act.’” (Ewoldt, at p. 402.)




                                 23
To be admissible to prove a common design or plan, “the common
features must indicate the existence of a plan rather than a
series of similar spontaneous acts, but the plan thus revealed
need not be distinctive or unusual.” (Id. at p. 403; accord, People
v. Balcom (1994) 7 Cal.4th 414, 423-424.)
      Even if evidence of uncharged misconduct is relevant for a
purpose other than the defendant’s propensity or disposition,
before admitting the evidence the trial court must also find it has
probative value that is not substantially outweighed by its
potential for undue prejudice under section 352. (People v. Leon
(2015) 61 Cal.4th 569, 599; People v. Balcom, supra, 7 Cal.4th at
pp. 426-427.)
         b. The trial court did not abuse its discretion in
            excluding prior acts testimony to show intent, a
            common plan or absence of mistake
            i. Intent
       Mallard denied he digitally penetrated Bracken’s vagina or
anus or inappropriately touched her in any other way during the
September 3, 2016 massage. He did not contend he may have
done so accidentally. The issue as to Bracken’s causes of action
against Mallard and Equinox for sexual harassment/hostile work
environment, therefore, was what happened during the massage,
not Mallard’s state of mind—that is, whether he intended any
unwanted touching that may have occurred.8 Accordingly, the
trial court acted well within its discretion in ruling testimony


8     Using CACI No. 2523 the trial court defined “harassing
conduct” as including, but not limited to, “a. [p]hysical
harassment, such as unwanted touching, assault, or physical
interference with normal work or movement; or [¶] b. [u]nwanted
sexual advances.”



                                24
from other Mallard clients was not admissible to establish intent.
(See, e.g, Ewoldt, supra, 7 Cal.4th at p. 394, fn. 2 [“Evidence of
intent is admissible to prove that, if the defendant committed the
act alleged, he or she did so with the intent that comprises an
element of the charged offense. ‘In proving intent, the act is
conceded or assumed; what is sought is the state of mind that
accompanied it’”]; Bowen v. Ryan (2008) 163 Cal.App.4th 916, 926
[“[D]efendant denied choking or shoving plaintiff. Because the
act was not conceded or assumed, defendant’s intent was not at
issue. Evidence of uncharged acts could not be admitted to prove
an irrelevant matter”]; see also People v. King (2010)
183 Cal.App.4th 1281, 1301 [Bowen “provides a useful
illustration of the limitation on the use of evidence of other acts
to establish intent”].)
       As Bracken argues, courts in employment discrimination
cases have frequently held prior instances of similar conduct are
admissible to establish intent. For example, in Johnson v. United
Cerebral Palsy/Spastic Children’s Foundation (2009)
173 Cal.App.4th 740, a pregnancy discrimination case upon
which Bracken relies, our colleagues in Division Three of this
court reversed an order granting summary judgment in favor of
an employer, holding that declarations by other employees who
were also fired while pregnant were admissible and created a
triable issue regarding pretext or discriminatory animus. (Id. at
p. 767.) In Johnson the issue was not whether plaintiff had been
fired, but why. Intent or motive—the reason the employer did
what it did—was directly at issue.
       Similarly, in Pantoja v. Anton (2011) 198 Cal.App.4th 87,
a gender-based hostile work environment lawsuit, the fact that
plaintiff had been subjected to harassing conduct was not in




                                25
dispute. However, her employer claimed his frequent use of
profanity at a loud volume was always directed at situations, not
people; it happened in the presence of men as well as women; and
he never would have tolerated harassing behavior by anyone in
his office, let alone perpetrated it himself. (Id. at p. 110.) The
court of appeal reversed the judgment in favor of the employer
based on the trial court’s exclusion of testimony that the
employer had harassed other female employees. That testimony,
the court held, was relevant to show the employer “harbored a
discriminatory intent or bias based on gender.” (Ibid.) No
comparable issue was presented by Bracken’s claim that Mallard
had sexually assaulted her. (See People v. Roldan (2005)
35 Cal.4th 646, 705, disapproved on another ground in People v.
Dolin (2009) 45 Cal.4th 390, 421, fn. 22 [“[l]ike other
circumstantial evidence, admissibility [of evidence the defendant
previously committed a similar crime] depends on the materiality
of the fact sought to be proved, the tendency of the prior crime to
prove the material fact, and the existence vel non of some other
rule requiring exclusion”].)
            ii. Common plan
      As discussed, to be admissible to prove Mallard sexually
assaulted Bracken pursuant to a common plan, the prior acts of
misconduct must have sufficient features in common with each
other and with Bracken’s allegations that Mallard sexually
assaulted her during the September 3, 2016 massage to support a
rational inference Mallard was acting pursuant to a preexisting
plan, rather than engaging in a series of similar spontaneous acts
of sexual abuse. (See Ewoldt, supra, 7 Cal.4th at p. 402 [“in
establishing a common design or plan, evidence of uncharged
misconduct must demonstrate ‘not merely a similarity in the



                                26
results, but such a concurrence of common features that the
various acts are naturally to be explained as caused by a general
plan of which they are the individual manifestations’”]; People v.
Carter, supra, 36 Cal.4th at p. 1147.) Bracken argues the
requisite similarity existed, contending “Mallard had a distinct
practice of grooming his clients and method of assault.”
      It would have been within the trial court’s discretion to
admit the prior acts evidence proffered by Bracken under the
common plan exception. However, the trial court’s conclusion the
proposed testimony did not share sufficient similarities with
Bracken’s description of her assault to be admissible was also
within the court’s broad discretion. Not only did the actual
sexual assault alleged by Bracken—digital penetration of her
vagina and anus and Mallard’s gyration of his penis in her hand
during the massage—differ from the inappropriate touching
described by the other women, but also there was little in the
testimony excluded by the court that suggested Mallard’s actions
were part of a preexisting scheme or design, rather than
momentary impulses. As to Mallard’s purported grooming of
clients, Giannasio testified it felt as if Mallard over the course of
several massages was pushing the limits “a bit” to see if there
was a reaction. Although Steele also testified it felt to her like
Mallard was testing the boundaries during massages, neither she
nor the other two women suggested Mallard had engaged in
progressively inappropriate physical conduct during a series of
massages. (In fact, Klimeczko and Waters only had one massage
with Mallard.) And Bracken made no such charge. To the
contrary, she testified she had as many as 50 massages with
Mallard without incident. That all of the incidents could be
described as involving inappropriate conduct by Mallard during a




                                 27
massage at the Equinox facility in West Hollywood is simply too
general a description for us to conclude it was “arbitrary,
capricious or patently absurd” to rule the excluded evidence
indicated a series of instances in which Mallard reacted to the
situation as it presented itself to him, rather than the existence
of a plan. (See Bowen v. Ryan, supra, 163 Cal.App.4th at pp. 924-
925 [reversing judgment in favor of plaintiff for dental battery
and negligence based on trial court’s abuse of discretion in
admitting evidence of prior acts of misconduct by defendant
dentist; that all the occurrences “demonstrated inappropriate
physical responses to difficult patients” was “too broad to describe
a meaningful plan”].)9
       Andrews v. City and County of San Francisco (1988)
205 Cal.App.3d 938, on which Bracken primarily relies to support
her argument the prior misconduct evidence was admissible to
prove Mallard acted pursuant to a common plan, does not suggest
a contrary result. In Andrews, a civil action for wrongful arrest,
assault and battery against the City of San Francisco and several
members of its police department, there was no dispute a
struggle had occurred when plaintiff was being booked. Plaintiff
claimed San Francisco Police Officer Ramirez deliberately threw
his jacket on the floor and demanded plaintiff pick it up. Then,
while plaintiff was in a bent over position, Ramirez jumped on


9
      We do not doubt, as Bracken argues, that it is reasonably
probable the jury would have believed her allegations if it heard
testimony that Mallard had engaged in sexually inappropriate
touching on prior occasions. But the Legislature has made the
policy judgment in sections 1100 and 1108 that this type of
propensity evidence, although admissible in a criminal action, is
generally inadmissible in civil lawsuits.



                                 28
top of him and repeatedly beat his head against the floor.
Ramirez, on the other hand, characterized himself as a patient,
polite officer, trying to subdue an inebriated, unruly and profane
arrestee. According to Ramirez, plaintiff’s jacket fell on the floor
accidentally, and it was plaintiff who demanded that Ramirez
pick it up. Plaintiff reacted to Ramirez’s refusal to do so by
taking a swing at him with his fist, forcing Ramirez to wrestle
him to the ground to control him. (Id. at p. 945.)
       Prior to trial the City successfully moved to prevent
plaintiff from presenting evidence of six incidents of violent and
abusive behavior by Ramirez. (Andrews v. City and County of
San Francisco, supra, 205 Cal.App.3d at p. 942.) The court of
appeal reversed the judgment, holding it was error to exclude the
evidence of Officer Ramirez’s prior violent conduct. (Id. at
pp. 940-941.) That evidence, the appellate court stated, indicated
“Ramirez had a practice of bullying and assaulting other persons
under his custody without provocation or apparent reason” (id. at
p. 945), and was therefore admissible because “Ramirez’s intent
was a central issue in the case [and he] professed that he was
merely attempting to control plaintiff by use of reasonable force
under the circumstances.” The prior misconduct evidence, the
court explained, “would tend to show that the injuries suffered by
plaintiff were not the product of efforts to control him, but were
inflicted intentionally and with malice.” (Id. at p. 945.)
       Although the Andrews court referred to Officer Ramirez’s
“practice” of assaulting arrestees, the evidence was admitted to
show intent and to impeach Ramirez’s claim he was patient with
individuals in his custody. (Andrews v. City and County of
San Francisco, supra, 205 Cal.App.3d at pp. 945 [“four of the
episodes of Ramirez’s misconduct toward other suspects in his




                                 29
custody . . . were relevant and admissible under section 1101,
subdivision (b), to prove both intent and absence of mistake or
accident during the booking”], 946 [“The issue of Ramirez’s
patience in handling prisoners was raised by Ramirez himself.
By portraying himself as a ‘patient’ man who has learned to
exercise restraint in ‘a lot’ of bookings both before and after
plaintiff’s arrest, Ramirez left himself vulnerable to evidence
tending to contradict this claim”].) The court did not hold the
evidence was admissible to prove Ramirez, in assaulting plaintiff,
had acted pursuant to a common plan or design; and its opinion
provides no guidance on that issue.
            iii. Absence of accident or mistake
      In People v. Spector (2011) 194 Cal.App.4th 1335 (Spector)
the court of appeal held the trial court at Phillip Spector’s trial
for the murder of Lana Clarkson had not abused its discretion in
admitting testimony by numerous witnesses of violent encounters
they had with Spector during which he threatened them with a
gun. (Id. at p. 1372.) Spector’s defense claimed Clarkson was
responsible for her own gunshot death—that is, she shot herself
intentionally or accidentally—and argued evidence of uncharged
conduct by a defendant was not properly admitted to prove the
conduct (or absence of conduct) of an alleged victim. The court of
appeal rejected the argument, explaining, “[T]he other crimes
evidence consisted of seven separate incidents in which Spector
committed armed assaults against women in very specific
circumstances . . . . To the extent the circumstances of Clarkson’s
death were similar to those prior armed assaults, the latter
evidence, without any improper reliance on Spector’s bad
character or propensities, tended to prove the objective
improbability that Clarkson had either committed suicide or



                                30
killed herself accidentally. This is because the evidence tended to
show, by operation of the doctrine of chances, the unlikelihood
that this time it was the woman, not Spector, who reached for a
gun.” (Id. at p. 1380.)
       Relying on Spector, supra, 194 Cal.App.4th 1335 Bracken
argues the testimony from other women who had been sexually
harassed by Mallard during a massage was relevant and
admissible to rebut the defense argument that Bracken had only
imagined she had been assaulted on September 3, 2016.
Bracken’s reliance on Spector is unpersuasive for several reasons.
       First, we are not entirely convinced evidence of a
defendant’s prior acts of misconduct, if not otherwise admissible
to prove the defendant’s intent or actions consistent with a
common plan, ise admissible to disprove a defense theory that
someone else (the victim or a third party) committed the offense
at issue.10 Much of the case authority on which the Spector court
relied for its approval of a “doctrine of chances” analysis of
relevance involved prior acts evidence admitted to prove intent or
common plan. For example, Spector quoted at length from People
v. Carpenter (1997) 15 Cal.4th 312, 379, in which the Supreme
Court stated, “‘“The reasoning underlying use of an actor’s prior
acts as circumstantial evidence of that actor’s later intent is well
explained by Wigmore [citation]. It is based on ‘the doctrine of
chances—the instinctive recognition of that logical process which


10     We are even less certain such evidence of a defendant’s
prior conduct, if not otherwise admissible, should be allowed to
prove a criminal offense or tort happened at all (the corpus
delicti), as here, rather than, as in Spector, that the defendant
was the actor responsible for a wrongful deed that admittedly
took place (the actus reus).



                                 31
eliminates the element of innocent intent by multiplying
instances of the same result until it is perceived that this element
cannot explain them all. Without formulating any accurate test,
and without attempting by numerous instances to secure
absolute certainty of inference, the mind applies this rough and
instinctive process of reasoning, namely, that an unusual and
abnormal element might perhaps be present in one instance, but
that the oftener similar instances occur with similar results, the
less likely is the abnormal element likely to be the true
explanation of them.’”’” (Spector, supra, 194 Cal.App.4th at
p. 1380.) Spector also quoted People v. Steele (2002) 27 Cal.4th
1230, 1244 in which the Supreme Court explained, “‘[T]he
doctrine of chances is based on a combination of similar events’
and it ‘teaches that the more often one does something, the more
likely that something was intended, and even premeditated,
rather than accidental or spontaneous. Specifically, the more
often one kills, especially under similar circumstances, the more
reasonable the inference the killing was intended and
premeditated.’” (Spector, at p. 1380.) Indeed, Spector itself found
the evidence of prior similar acts of misconduct admissible on the
issue of Spector’s motive or state of mind and did not rest its
affirmance of the trial court’s evidentiary ruling solely on the
ground the evidence disproved the defense theory that Clarkson
shot herself. (Id. at pp. 1381-1383.) Absent an alternate ground
for admitting it, using evidence of a defendant’s prior acts to
prove the crime was not committed by someone else (that is, to
prove it is unlikely defendant did not commit the crime given
what he or she has previously done) seems perilously close to
permitting propensity evidence.




                                 32
       Second, as Spector explained, to be admissible for any
proper purpose under the doctrine of chances, including proof of
the absence of accident or mistake, the prior acts of misconduct
must be sufficiently similar to the charged misconduct to be
“logically relevant”—that is, the prior acts must reasonably
support the inference asserted by the proponent of the evidence.
(See Spector, supra, 194 Cal.App.4th at p. 1377; see also id. at
p. 1388 [“The inculpatory inferences raised here were based on a
far more specific foundation than the mere proposition Spector
hates women and tends to assault them with guns. Rather, the
evidence showed Spector had a history of committing armed
assaults against women in very particular circumstances. The
evidence showed that, when fueled by alcohol and faced with a
lack or loss of control over a woman who was alone with him and
in whom he had a romantic or sexual interest, Spector underwent
a sharp mood swing, exhibited extreme anger, and threatened the
woman with a gun when she refused to do his bidding”].) In the
language used by the Supreme Court in People v. Carpenter,
supra, 15 Cal.4th at page 379, there must be multiple “similar
instances” with “similar results.” That threshold evaluation of
similarity necessarily rests within the trial court’s broad
discretion, as it does when the court evaluates any other
argument that evidence of prior misconduct comes within
section 1101, subdivision (b).
       In addition, as discussed, even when the evidence of
uncharged misconduct is relevant to an issue other than the
defendant’s propensity to commit the charged offense, the trial
court may exclude the evidence based on an evaluation under
section 352 that its probative value would be outweighed by the
danger of undue prejudice. (See Ewoldt, supra, 7 Cal.4th at




                               33
p. 404; Spector, supra, 194 Cal.App.4th at p. 1387.) That
decision, too, is committed to the discretion of the trial court.
       For the reasons discussed, the prior acts of misconduct
proffered by Bracken were sufficiently dissimilar to the acts of
sexual abuse at issue in the case that it was not an abuse of the
trial court’s discretion to conclude the evidence was not relevant.
Alternatively, the court could properly rule its probative value
was substantially outweighed by its prejudicial effects when
offered to rebut the defense argument that Bracken had imagined
the assault during a hypnopompic or dreamlike episode.
         c. The prior acts evidence was not admissible to
            impeach Mallard’s credibility
       On recross-examination of Mallard (called as a witness
during Bracken’s case-in-chief pursuant to section 776), the
following exchange took place:
       “Q [Bracken’s counsel] Have you ever improperly touched
a client’s breasts during a massage?
       “A [Mallard] Never.
       “Q Have you ever inappropriately touched a woman at or
near her vaginal area during a massage?
       “A Never.
       “Q And the various people who made complaints about you
that you heard about during the course of the trial, they’re all
making it up?
       “A That’s right.”11


11    Immediately before this series of three questions, counsel
for Mallard objected, “[v]iolates the court order,” when Bracken’s
counsel asked Mallard whether he ever learned that any Equinox
member had complained about his massages. The court
cautioned, “If you’re making reference to the complaints that


                                34
       On appeal Bracken argues Mallard’s denials of
inappropriate touching made the excluded prior acts testimony
admissible to impeach Mallard’s credibility pursuant to
section 1101, subdivision (c), which excepts from subdivision (a)’s
general rule “evidence offered to support or attack the credibility
of a witness.” (See, e.g., Pantoja v. Anton, supra, 198 Cal.App.4th
at p. 118 [evidence of defendant’s prior acts of harassing women
was admissible not only to rebut his theory that he had a practice
of engaging in profane tirades without bias and a policy of not
tolerating harassment but also to impeach his testimony about
his intent, policy and practice]; Andrews v. City and County of
San Francisco, supra, 205 Cal.App.3d at p. 946 [evidence of
officer’s prior episodes of violence involving suspects in his
custody was admissible to impeach the credibility of his claim he
was a patient officer who had learned to exercise restraint during
bookings].)12



have already been identified on direct or cross, that’s fine. But
nothing beyond that, counsel.” No objection was made to the
subsequent questions eliciting Mallard’s denials of improper
touching.
12     In her opposition to the motions in limine Bracken included
an argument that the prior acts testimony was relevant to
impeach Mallard’s denial he had abused any women. Bracken,
however, has not provided any record citation indicating she
asked the court to reconsider its in limine ruling after Mallard’s
testimony on recross-examination. (See generally Centex Homes
v. St. Paul Fire & Marine Ins. Co. (2018) 19 Cal.App.5th 789,
796-797 [reviewing court may treat argument as forfeited when
appellant fails to provide record citation supporting its
contention].)



                                 35
      Had Mallard in his direct testimony made such unequivocal
denials of inappropriate touching, Bracken’s argument regarding
the relevance of the prior acts evidence to impeach his credibility
would be well-taken, subject nonetheless to the trial court’s
discretion to exclude the evidence under section 352. However,
given the trial court’s previous ruling that the evidence was
inadmissible, Bracken was not entitled to cross-examine (or
recross-examine) Mallard for the purpose of eliciting a response
that would permit her to use the excluded evidence for purposes
of impeachment. (See People v. Gurule (2002) 28 Cal.4th 557, 619
[“a party cannot ask a witness a question in order to later
impeach him”]; People v. Lavergne (1971) 4 Cal.3d 735, 744
[same].)
                         DISPOSITION
      The judgment is affirmed. Mallard and Equinox are to
recover their costs on appeal.



                                     PERLUSS, P. J.
      We concur:



            FEUER, J.



            WISE, J.*

*     Judge of the Alameda County Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                36